DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed March 29, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 10, and 18 are independent claims.
Allowable Subject Matter
 Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 10, and 18, respectively.  Specifically, the prior art does not disclose:
a request to perform a set of map reduce jobs that generate a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a subset of the dataset; and
responsive to receiving the request to perform the set of map reduce jobs, performing the set of map reduce jobs on the dataset to generate the plurality of cross products. 
Dasdan (PG Pub. No. 2008/0086442 A1) discloses generating a cross product (see Dasdan, paragraph [0031], where one example of such a database operation is determining a cross product) based on a join field (see Dasdan, paragraph [0009], where Fig. 5 schematically illustrates, in greater detail, processing by the improved MapReduce architecture to join the records (Fig. 3) of the Employee Table 302 with the records of the Department Table 304 to generate the Employee and Department Table 306).  Dasdan also discloses each key-value pair of a respective group of key-value pairs comprise identical keys (see Dasdan, paragraph [0003], where an input data set is treated as a plurality of grouped sets of key/value pairs, which enhances the utility of the MapReduce programming methodology; utilizing such grouping, map processing is carried out independently on two or more related datasets (e.g., related by each being characterized by a schema with a key in common)).  However, Dasdan does not disclose generating a plurality of cross products from a dataset based on a join field, wherein the join field indicates that each of the plurality of cross products is to be generated from a corresponding subset of the dataset.
Dar (PG Pub. No. 2019/0294717 A1), discloses performing inner-joins on a sharded data set (see Dar, Abstract), the results of which may include a plurality of cross products (see Dar, paragraph [0068]).  However, Dar is silent as to performing MapReduce jobs.
Agarwal (PG Pub. No. 2015/0149498 A1) and Gupta (PG Pub. No. 2018/0285440 A1), cited in the PCT Search Report of May 25, 2020, are silent as to generating cross products.
Dependent Claims 2-9, 11-17, 19, and 20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Dasdan (PG Pub. No. 2008/0086442 A1), which concerns MapReduce for distributed database processing.
Mizobuchi (PG Pub. No. 2013/0179466 A1), which concerns, inter alia, using the output of a first MapReduce phase as the input for a second MapReduce phase.
Dar (PG Pub. No. 2019/0294717 A1), which concerns performing inner joins on a sharded data set.
Agarwal (PG Pub. No. 2015/0149498 A1), which concerns performing an application specific operation using MapReduce.
Gupta (PG Pub. No. 2018/0285440 A1), which concerns sharing intermediate data in MapReduce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161             













/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161